DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-13, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-11, 13 and 15 of U.S. Patent No. 10981148 (herein referred to as “the ‘148 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘148 patent recites all of the limitations present in instant Claim 1.  Claim 1 of the ‘148 patent recites a “method of conditioning zirconium oxide, comprising the steps of:  pumping a conditioning solution through a zirconium oxide sorbent module in a flow path; and conditioning the zirconium oxide sorbent module using the conditioning solution comprising sodium bicarbonate at a desired zirconium effluent pH”.  While Claim 1 of the ‘148 patent recites additional features not present in instant Claim 1, these additional features only present a more narrow interpretation of the method recited within the instant claims.  For this reason, instant Claim 1 is rejected under double patenting.  
Regarding instant Claim 2, Claim 2 of the ‘148 patent recites “further comprising the step of pumping a base solution through the zirconium oxide sorbent module to recharge zirconium oxide in the zirconium oxide sorbent module prior to conditioning the zirconium oxide sorbent module”, which comprises the limitations of instant Claim 2.  Instant Claim 2 is therefore rejected under double patenting.  
	Regarding instant Claim 4, Claim 3 of the ‘148 patent recites “further comprising the step of pumping the conditioning solution through a zirconium phosphate sorbent module prior to pumping the conditioning solution through the zirconium oxide sorbent module”, which comprises the limitations of instant Claim 4.  Instant Claim 4 is therefore rejected under double patenting.  
	Regarding instant Claim 5, Claim 1 of the ‘148 patent recites “a zirconium oxide sorbent module” while Claim 3 of the ‘148 patent recites “a zirconium phosphate sorbent module”.  Furthermore, while the claims of the ‘148 patent are silent on a dialysate flow path comprising said modules, one could call the flow path comprising all the limitations required of instant Claim 5 a dialysate line to fulfill an intended use.  For these reasons, Claim 5 is rejected under double patenting over Claim 3 of the ‘148 patent.  
	Regarding instant Claims 6 and 7, Claim 1 of the ‘148 patent recites “a zirconium oxide sorbent module” while Claim 3 of the ‘148 patent recites “a zirconium phosphate sorbent module”.  Furthermore, Claim 13 of the ‘148 patent (part of a different inventive embodiment claimed in the patent) recites “a recharging flow path comprising at least one receiving compartment for receiving a zirconium oxide sorbent module (language also used in Claim 1 except for the recharging flow path limitation).  Therefore, it would be obvious to call the flow path of Claim 1 of the ‘148 a recharging flow path since Claim 13 of the ‘148 patent refers to such a flow path as this.  Instant Claim 6 is therefore rejected under double patenting over Claim 3 of the ‘148 patent in view of Claim 13 of said ‘148 patent.  Since the flow path may be considered a recharging flow path, said flow path may also be considered a recharger without any further limitations defining the difference between said recharging flow path and the recharger.  Claim 7 is therefore rejected under double patenting as well.  
	Regarding instant Claim 8, Claim 6 of the ‘148 patent recites “wherein the desired zirconium oxide effluent pH is betw4een 5 and 7.5”, which comprises the limitations of instant Claim 8.  Instant Claim 8 is therefore rejected under double patenting.
	Regarding instant Claim 9, Claim 7 of the ‘148 patent recites “further comprising the step of generating the conditioning solution in the flow path”, which comprises the limitations of instant Claim 9.  Instant Claim 9 is therefore rejected under double patenting.
	Regarding instant Claim 10, Claim 8 of the ‘148 patent recites “wherein the conditioning solution comprises mixing a sodium bicarbonate solution with acid”, which comprises the limitations of instant Claim 10.  Instant Claim 10 is therefore rejected under double patenting.  
	Regarding instant Claim 11, Claim 9 of the ‘148 patent recites “wherein the step of generating the conditioning comprises mixing a sodium bicarbonate solution with carbon dioxide”, which comprises the limitations of instant Claim 11.  Instant Claim 11 is therefore rejected under double patenting.  
	Regarding instant Claim 12, Claim 10 of the ‘148 patent recites “wherein the conditioning solution is pumped through the zirconium oxide sorbent module for between 5-30 minutes”, which comprises the limitations of instant Claim 12.  Instant Claim 12 is therefore rejected under double patenting.  
	Regarding instant Claim 13, Claim 11 of the ‘148 patent recites “further comprising the step of disinfecting the zirconium oxide sorbent module by pumping a disinfecting solution through the zirconium oxide sorbent module”, which comprises the limitations of instant Claim 13.  Instant Claim 13 is therefore rejected under double patenting. 
	Regarding instant Claim 15, while the inventive embodiment of Claim 1 of the ‘148 patent and its dependents is silent on a static mixer for mixing the sodium bicarbonate and the acid, Claim 15 of the ‘148 patent recites “further comprising a static mixer in the recharging flow path; wherein the static mixer is fluidly connected to the acid source and the bicarbonate source”.  Since the ‘148 patent teaches a static mixer for the similar function of mixing an acid and a bicarbonate source, it would be obvious to use a static mixer to mix the acid and bicarbonate source recited in instant Claim 10.  Therefore, instant Claim 15 is rejected under double patenting over Claim 8 of the ‘148 patent in view of Claim 15 of the ‘148 patent.  
	Regarding instant Claim 19, Claim 11 of the ‘148 patent recites “further comprising the step of disinfecting the zirconium oxide sorbent module by pumping a disinfecting solution through the zirconium oxide sorbent module”, wherein the disinfectant can be considered part of the conditioning solution.  Claim 19 therefore is rejected under double patenting over Claim 11 of the ‘148 patent.  
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10981148 (herein referred to as “the ‘148 patent”) in view of Guerrier et al. (herein referred to as “Guerrier”, US Pat Pub. 2004/0127648). While the claims of the ‘148 patent are silent on the use of sodium hydroxide, Claim 2 of the ‘148 patent does require a base source.  Guerrier discloses the use of sodium hydroxide, a strong base, to recharge and regenerate sorbent in a process (Paragraph [0063]; Paragraph [0081]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the base source of Claim 2 of the ‘148 patent by making said base solution a sodium hydroxide solution as taught by Guerrier because Guerrier discloses sodium hydroxide recharges and regenerates sorbent material during a process (Guerrier, Paragraph [0063]; Paragraph [0081]).  
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10981148 (herein referred to as “the ‘148 patent”) in view of Branover et al. (herein referred to as “Branover”, US Pat Pub. 2002/0147109).  Claim 7 of the ‘148 patent recites pumping a fluid in a dialysate flow path through a first sorbent module; the first sorbent module containing sodium bicarbonate (Claim 1 of the ‘148 patent recites a bicarbonate source fluidly connected to the flow path, which may serve the function of a dialysate flow path).
However, the ‘148 patent is silent on solid sodium bicarbonate.
Branover discloses a sorbent composition in the same field of endeavor as the ‘148 patent, as it solves the mutual problem of providing solid sorbent for the removal of undesired components in a fluid stream (Abstract).  Branover further discloses the use of solid sodium bicarbonate in order to provide such a sorbent (Abstract; Paragraph [0043]; Claim 1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the sodium bicarbonate source of Claim 7 of the ‘148 patent to be solid sodium bicarbonate source as taught by Branover because Branover discloses the use of solid sodium bicarbonate provides a sorbent for fluid treatment (Branover, Abstract; Claim 1).  
Claims 16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10981148 (herein referred to as “the ‘148 patent”) in view of Brugger, US 5685835.  While Claim 11 of the ‘148 patent recites the disinfection of the zirconium oxide module, the claims are silent on the use of bleach or any other source of disinfectant.
Brugger discloses a technique for using a dialysis machine to disinfect a blood tubing set in the same field of endeavor as the ‘148 patent, as it solves the mutual problem of disinfecting units used in a dialyzer (Abstract).  Brugger further discloses bleach is an effective disinfectant for treatment of dialysis machine equipment (Col. 9, Lines 28-49).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the disinfectant of the ‘148 patent to be bleach as taught by Brugger because Brugger discloses bleach is an effective disinfectant for treatment of dialysis machine equipment (Brugger, Col. 9, Lines 28-49).  
  
Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17 and 18 are not considered obvious with respect to the scope of the claims of the ‘148 patent.  A more detailed reasons for allowance will be provided upon allowance of the entire claim set.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/07/2022